DETAILED ACTION
This action is in response to the filing on June 19, 2019.  Claims 1-16 are pending and have been considered below.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… concurrently performing a cleaning procedure on the statistic by the primary engine and the backup engine after the replication procedure has been performed; and concurrently performing a deletion procedure by the primary engine and the backup engine after the cleaning procedure has been performed, wherein, the finite state machine of the primary engine sends event deleted to the instance of the backup engine and transitions the finite state machine to DELETING, and acknowledging deletion by deleting the finite state machine of the backup engine by moving to terminal state NULL.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claim 9 recites similar limitations.  Therefore, claim 9 is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20140310243 A1 – McGee discloses a method of maintaining replication systems consisting of TCP/IP heartbeat, heartbeat messages signaling during report cycles of state meta-data sync deltas time 
·         US 20140215112 A1 – Iyer discloses a physical layer state machine to transition between a plurality of states, where the state machine is capable of transitioning from a first state to a second state based on a handshake event and transition to different states based on events.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.